Title: From George Washington to Brigadier General Ebenezer Learned, 5 March 1778
From: Washington, George
To: Learned, Ebenezer



Sir
Head Quarters Valley Forge 5th March 1778

In my orders of the 8th January last I did not mean to comprehend Van Shaiks and Livingstons Regs. I only meant that you should send forward the small detatchments belonging to those Regiments of your Brigade now here.
General Heath in his last letter transmitted me Copies of the Certificates which you inclose me respecting your State of Health. He mentioned your desire to resign as you found no probability of recovery at least so far as to bear the fatigues of a Campaign. I wrote him word that I thought you might under such Circumstances quit the service with honor having worn yourself out in the Cause of your Country.
The Officer who informed you that a complaint had been lodjed against you for embezzling public Stores must have been misinformed himself or have done it with an ill design, for, I assure you I never heard of it before. I am Sir Yr most obt Servt.
